office_of_chief_counsel department of the treasury internal_revenue_service washington d c date genin-157852-03 uil number info release date -------------------------- -------------------------------------- ----------------------------------- dear mr ---------- i apologize for the delay in responding to your letter dated date regarding your former employer’s failure to reimburse your unused qualified_transportation_fringe benefit under sec_132 of the internal_revenue_code the code and sec_1_132-9 of the income_tax regulations sec_61 of the code provides that except as otherwise provided gross_income generally means all income from whatever source derived including but not limited to compensation_for services including fees commissions fringe_benefits and similar items consequently a fringe benefit provided by an employer to an employee is presumed to be income to the employee unless it is specifically excluded from gross_income by another section of the code see sec_1_61-21 of the income_tax regulations sec_132 of the code provides that gross_income does not include any benefit that is a qualified_transportation_fringe sec_132 provides that qualified_transportation_fringe means the following benefits provided by an employer to an employee transportation in a commuter_highway_vehicle ie vanpools any transit_pass and qualified_parking additionally under code sec_132 the term qualified_transportation_fringe includes cash reimbursements provided by an employer to an employee for any of the defined benefits set forth above thus qualified_transportation_fringe_benefits must be provided by an employer to an employee and may be provided either in-kind or through cash reimbursements sec_1_132-9 q a-14 a of the regulations provides that an employee may establish an arrangement under which the employer provides the employee with the right to elect whether the employee will receive either a fixed amount of cash compensation at a specified future date or a fixed amount of qualified_transportation fringes to be provided for a specified future period such as qualified_parking to be used during a future calendar month sec_1_132-9 q a-14 b of the regulations provides that an employee may not subsequently receive the compensation in cash or any form other than by payment of a qualified_transportation_fringe under the employer’s plan thus an employer’s qualified_transportation_fringe benefit plan may not provide that an employee who ceases to participate in the employer’s qualified_transportation_fringe benefit plan such as in the case of termination of employment is entitled to receive a refund of the amount by the employee’s compensation reductions exceed the actual qualified_transportation fringes provided to the employee by the employer we hope that this information is helpful to you if you have any questions or need further assistance please contact me or -----------------------------------------of this office at ---------------------- john richards senior counsel employment_tax branch office of the assistant chief_counsel exempt_organizations employment_tax government entities sincerely
